JUSTICE COOK, dissenting: I respectfully dissent. I agree with the proposition that in maintenance cases, as in child-support cases, “The Act is geared towards a present ability to pay support and does not suggest in its terms that possible future financial resources of a party may also be taken into account.” (Coons v. Wilder (1981), 93 Ill. App. 3d 127, 134, 416 N.E.2d 785, 792 (child support); see also In re Marriage of Moore (1983), 117 Ill. App. 3d 206, 209, 453 N.E.2d 102, 105 (child support).) Maintenance should generally be based on the financial situation which exists on the date of trial; anticipated increases in income or expenses may be dealt with as they occur, in subsequent orders. There are limits to this general rule. When a payor of maintenance has income which fluctuates, such as farm income, it would be ridiculous to allow the payor to abate maintenance during a month when he has no income, then require the payee to petition to reinstate maintenance the next month. Likewise, where the payor has left one job and is about to begin another it makes no sense to abate maintenance based on lack of income during the interim. A court need not limit itself to an award based on current income when that income is unusually low, or where the payor is likely to receive a bonus later in the year. In re Marriage of Butler (1982), 106 Ill. App. 3d 831, 838, 436 N.E.2d 561, 565 (court gave no weight to recent decline in earnings); In re Marriage of Reyna (1979), 78 Ill. App. 3d 1010, 1014, 398 N.E.2d 641, 645 (court considered past income, although it was uncertain whether it would continue); In re Marriage of Garelick (1988), 168 Ill. App. 3d 321, 327, 522 N.E.2d 738, 742 (court considered payor might receive a bonus). I would be willing to consider any evidence that Larry’s current no-income status is reasonably expected to continue, or that Larry’s anticipated income is less than what he experienced in the past. Larry, however, offered no testimony that he would be without work for a substantial period of time. The evidence showed that Larry was ready to enter into a new hog operation, or do carpenter work, or perhaps both. Larry did offer testimony as to his anticipated income, but that testimony was inadequate. The party seeking, modification of a maintenance order bears the burden of persuading the trial court that a change in maintenance is justified. (In re Marriage of Logston (1984), 103 Ill. 2d 266, 287, 469 N.E.2d 167, 176; In re Marriage of Lenkner (1993), 241 Ill. App. 3d 15, 19, 608 N.E.2d 897, 900.) The majority’s focus on the interim between jobs improperly reverses the burden of proof, imposing upon Sheryl the obligation to prove Larry’s income in order to restore maintenance benefits at a later date. The burden instead should be on Lany to seek a reduction in maintenance when the evidence is available to show that a reduced level of maintenance would be proper. The majority opinion states it is improper to look beyond Larry’s current no-income period, but then indicates that. Larry will not be able, because of lack of collateral and credit, to restart his business. This court may know better than the trial court, or even Larry, what it takes to operate a hog business, but that knowledge should not excuse Larry’s failure to present evidence. A showing that some significant misfortune has taken place does not always mean maintenance will be terminated; reduced income may warrant reduced maintenance, and it was Larry’s burden to present evidence establishing an appropriate level. (In re Marriage of Krupp (1990), 207 Ill. App. 3d 779, 790-91, 566 N.E.2d 429, 436 (showing of substantial change in circumstances does not shift burden to payee to establish right to maintenance).) Larry did attempt to show what his anticipated income would be, but his evidence was very weak (the majority describes it as “scanty”). (245 Ill. App. 3d at 819.) The majority opinion actually is more persuasive than the evidence presented, sets out the facts much more clearly than Larry did, and resolves some conflicts in his testimony. The most important testimony in this case concerned Larry’s anticipated income. At the May 15, 1992, hearing Larry testified he had been contacted by approximately eight people about the possibility of leasing or renting his facilities. He was interested in a farrow-to-finish operation which would include all phases: breeding, farrowing, and finishing. Compensation would not be sensitive to hog prices, but would be based on the number of hogs put through the operation. Larry would provide buildings, utilities, repairs, taxes, insurance on buildings, and “the labor, if that’s the avenue you chose. Not all of them [the potential leasing arrangements] would be labor involved.” The lessee would provide hogs, feed, medications, vet service up to a point, and insurance on the hogs if desired. In his financial affidavit (filed as an exhibit) Larry estimated his monthly payments on notes, mortgage, taxes, and utilities would be $2,837.83. He multiplied that figure by 12 to come up with $34,053.96, and concluded: “The annualized cost of operating the hog operation for someone else on a lease at that time becomes $34,053.96 per year. Even if I earn $4,000 gross per month on the working lease my pre-tax annualized earnings will be under $14,000.00 per year.” The only testimony regarding expected income was this: “Q. [By respondent’s attorney:] What do you hope to be able— hope to be able to obtain in a gross payment before expenses on a lease situation based upon the capacity of your hog operation? A. [By Larry:] Well, I have to have enough to cover the expenses that are listed there yearly plus some living expense for myself. That would have to be 34 thousand annually.” The best answer Larry could give, when his attorney asked what his income would be, was that he would have to have enough to cover his debts “plus some living expense for myself.” What Larry has to have provides no clue what the operation might actually produce. Larry testified he would receive a set amount for each hog, but did not testify what that amount was. There was no testimony how many hogs could be raised each month. There was no testimony what amount of expenses might be saved in a hog operation lease. It is interesting that Larry does not propose to liquidate his hog operation, as the majority suggests he should, but believes that he can continue in one form or another. It is also interesting that Larry constructed the $50,000 hog building in late 1990, and paid for that building within two years by two Farm Credit intermediate loans which were paid off through liquidation of his hogs. Rapid payment of long-term debt can distort an individual’s ability to pay his debts as they become due. Larry testified he was unable to get additional financing through Farm Credit, but the only other place where he sought credit was Magna Bank, and he had not heard back from them. It was Larry’s petition and Larry’s burden of proof, and based on the evidence presented and the standard of review, the trial court did not abuse its discretion in denying the petition to modify maintenance. I would affirm the decision of the trial court.